Citation Nr: 0640174	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-06 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for skin cancer of the 
face and ears (basal cell carcinoma).

2.  Entitlement to service connection for prostate cancer as 
due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from November 1955 to August 
1959, and from June 1961 to November 1979.

This appeal arose before the Board of Veterans' Appeals 
(Board) from July 2004 and May 2005 rating decisions by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claims.  In July 2006, the 
veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing conducted at the RO.

The issue of entitlement to service connection for skin 
cancer is addressed in the Remand portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

As to the other issue listed on the first page, above, the 
Board notes that the U.S. Court of Appeals for Veterans 
Claims recently issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006), which reversed a decision of the Board 
which had denied service connection for disabilities claimed 
as a result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas, and has filed an appeal in the U.S. 
Court of Appeals for the Federal Circuit.  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the


adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed.  In the instant 
case, the adjudication of the issue of entitlement to service 
connection for prostate cancer, claimed as due to exposure to 
herbicides during service, must be stayed because the 
veteran's claim for service connection, absent evidence of 
service on the ground in Vietnam, is based upon the award of 
the Vietnam Service Medal.

REMAND

The veteran contends that he suffers from skin cancer of the 
face and ears as a result of excessive sun exposure during 
service.  He states that he often worked on the flight deck, 
in the sun, repairing military aircraft, including while 
serving in Southeast Asia during the Vietnam era.  He also 
suggests that exposure to various chemicals during this duty 
may have caused his skin cancer to develop.

The evidence of record includes the service medical records, 
which do not show any complaints of, or treatment for, any 
skin cancer of the face or ears.  He was not treated for skin 
cancer until after 2000.  In December 2004, a VA physician 
noted that skin cancer is definitely related to sun exposure, 
and that the veteran's time in service may have contributed 
to his skin cancers.  However, the physician opined that it 
is more likely that a lifetime of sun exposure led to his 
increased risk of skin cancer.

In January 2005, a private physician noted that basal cell 
carcinoma has been directly related to sun exposure.  The 
veteran had indicated that he had sustained little sun 
exposure throughout his life, except when he was in service.  
He said that he had a great deal of exposure when serving in 
Southeast Asia and North Africa.  The physician then opined 
that "[t]he exposure during the tropical deployment


certainly increased any risk he had for skin cancer."  This 
discrepancy in the opinions in the claims folder must be 
resolved prior to a final determination of the veteran's 
claim.

The veteran is hereby advised of the importance of reporting 
for any scheduled VA examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Afford the veteran a dermatological 
examination.  The claims folder, to include 
this Remand and the service medical records, 
must be made available to the examiner for 
review in conjunction with the examination.  
In the report, the examiner should indicate 
whether the claims file was reviewed. 

a.  The examiner should be asked to 
indicate the diagnosis of any past and/or 
present skin cancer, and provide an 
opinion as to the etiology of the 
veteran's claimed skin cancer of the face 
and ears, apparently diagnosed after 2000.  
The examiner should express an opinion as 
to whether it is more likely than not 
(i.e., to a degree of probability greater 
than 50 percent), at least as likely as 
not (i.e., a 50-50 degree of probability), 
or unlikely (i.e., a probability of less 
than 50 percent) that the veteran's skin 
cancer is causally related to exposure to 
sunlight or chemicals during military 
service. 

b.  In so doing, the examiner should 
comment upon, and reconcile, if possible, 
the contradictory medical opinions in the 
file.



c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  If it cannot be determined whether the 
veteran currently has skin cancer which is 
causally related to his military service, 
on a medical or scientific basis and 
without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.

2.  Once the above-requested development has 
been completed, the claim for service 
connection for skin cancer of the face and 
ears should be readjudicated.  If the 
decision remains adverse to the veteran, he 
and his representative must be provided with 
an appropriate supplemental statement of the 
case and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


